Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                  Case No. 9:21-cv-81400

 DANIELLE YEAGER,

                Plaintiff,
 v.                                                COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL
 KOHL’S, INC.,

                Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Danielle Yeager, by and through her attorneys, alleges the following violations of

 her federal consumer protection rights against Defendant Kohl’s, Inc. (“Kohl’s”).

                                        INTRODUCTION

        1.      Count I of Ms. Yeager’s Complaint against Kohl’s is based upon the Telephone

 Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly

 regulates the use of automated telephone equipment. Among other things, the TCPA prohibits

 certain unsolicited marketing calls, restricts the use of automatic dialers or prerecorded messages,

 and delegates rulemaking authority to the Federal Communications Commission (“FCC”).

        2.      Count II of Ms. Yeager’s Complaint is based upon the Florida Consumer Collection

 Practices Act (“FCCPA”), §559.55 et seq. Fla. Stat. The FCCPA is a Florida statute that regulates

 the collection of debts within the state by debt collectors and original creditors. The FCCPA

 provides relief additional to the TCPA.

        3.      Count III of Ms. Yeager’s Complaint is based upon the Invasion of Privacy -

 Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts. §652B

 prohibits an intentional intrusion, “physically or otherwise, upon the solitude or seclusion of


                                                                Yeager, Danielle v. Kohl’s, Inc.
                                                1/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 2 of 11




 another or his private affairs or concerns . . . that would be highly offensive to a reasonable person.”

                                           JURISDICTION

        4.      Jurisdiction of this court arises under 28 U.S.C. §§1331, 1367 and 47 U.S.C. §227.

        5.      Federal question jurisdiction exists because Kohl’s conduct violates Ms. Yeager’s

 rights under the TCPA, a federal statute.

        6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the

 events giving rise to the claim occurred within the geographic boundary of the Southern District

 of Florida and Kohl’s has a physical presence, does business in, and has registered agents in this

 District and Division.

        7.      Because Kohl’s conduct was aimed at, the effects of its conduct were suffered in,

 and it transacts business in the Southern District of Florida, personal jurisdiction is established.

                                               PARTIES

        8.      Ms. Yeager is a natural person.

        9.      During all times pertinent to this complaint Ms. Yeager resided in Lake Park,

 Florida.

        10.     Ms. Yeager is a “consumer” as defined under §559.55(3), Fla. Stat.

        11.     Kohl’s is a “creditor” as defined under §559.55(5), Fla. Stat.

        12.     Kohl’s is a Wisconsin corporation that has multiple physical locations and transacts

 business in Florida.

        13.     Kohl’s principal place of business is located at N56 W17000 Ridgewood Dr.,

 Menomonee Falls, Wisconsin, 53051.

        14.     Kohl’s registered agent in Florida is Corporate Creations Network Inc., located at

 801 US Highway 1, North Palm Beach, FL 33408


                                                                  Yeager, Danielle v. Kohl’s, Inc.
                                                  2/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 3 of 11




        15.     Kohl’s acted through its agents, employees, officers, members, directors, heirs,

 successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                   FACTUAL ALLEGATIONS

        16.     The debt(s) underlying this action were obligation(s) or alleged obligation(s) of a

 consumer to pay money arising out of a transaction in which the money, property, insurance, or

 services which are the subject of the transaction were primarily for personal, family, or household

 purposes.

        17.     Kohl’s is attempting to collect one or more alleged debts from Ms. Yeager,

 originating from a Kohl’s-branded credit card.

        18.     In or around July 2020, Ms. Yeager began receiving telephone calls from Kohl’s to

 her cellular phone.

        19.     The calls mainly originated from the numbers: (855) 219-9473; (903) 593-8790;

 (414) 257-2339; (262) 704-9780; (305) 508-4354; (305) 224-1555; (305) 508-1415; (786) 789-

 5968; (786) 217-9116; (800) 575-6457; and (903) 593-0589. Upon information and belief, these

 phone numbers are owned, operated or controlled by the Kohl’s or their agent(s).

        20.     On or about June 24, 2020, at 11:23 a.m., Ms. Yeager answered a call from Kohl’s

 and spoke with a representative who identified himself as Michael (ID #9641).

        21.     After picking up the call, Ms. Yeager noticed an unusually long delay before the

 representative began speaking and several beeps or clicks, consistent with the use of an automatic

 dialing system.

        22.     The representative verified Ms. Yeager’s identity and indicated that they were

 attempting to collect a debt.

        23.     Ms. Yeager informed the representative that she was experiencing a financial


                                                                 Yeager, Danielle v. Kohl’s, Inc.
                                                 3/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 4 of 11




 hardship made even worse by the Covid-19 pandemic. In 2019, Ms. Yeager was unemployed for

 five months due to two major surgeries. Then the Covid-19 pandemic struck and Ms. Yeager’s

 hours at work were drastically cut at the same time that expenses shot up from her children going

 to school virtually while she was at work.

        24.     Ms. Yeager then explained that she was unable to make a payment and requested

 that Kohl’s communicate with her by mail from then on, thereby revoking consent to be called on

 her cellular phone.

        25.     Ms. Yeager also promised that she would contact Kohl’s when she was again able

 to make a payment.

        26.     On or about January 10, 2021, Ms. Yeager answered another call from Kohl’s.

        27.     As on the previous call, Ms. Yeager noticed an unusually long delay before the

 representative began speaking, and right before the representative began speaking Ms. Yeager

 heard a series of beeps or clicks, consistent with the use of an automatic dialing system. The

 representative identified himself as Ray (ID #0940) and verified Ms. Yeager’s identity. The

 representative then indicated that they were attempting to collect a debt from Ms. Yeager.

        28.     Ms. Yeager explained that Kohl’s had harassed her long enough, and asked again

 to be contacted by mail and for the calls to stop, thereby revoking consent to be called on her

 cellular phone for a second time.

        29.     On or about May 24, 2021, at approximately 5:17 pm, Ms. Yeager answered yet

 another call from Kohl’s.

        30.     As on the previous calls, Ms. Yeager noticed an unusually long delay before the

 representative began speaking, and right before the representative began speaking Ms. Yeager

 heard a series of beeps or clicks, consistent with the use of an automatic dialing system. The


                                                               Yeager, Danielle v. Kohl’s, Inc.
                                               4/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 5 of 11




 representative identified herself as Lisa and verified Ms. Yeager’s identity. The representative then

 indicated that they were attempting to collect a debt from Ms. Yeager.

        31.      Ms. Yeager again complained that Kohl’s was still harassing her with incessant

 telephone calls to her cellular phone and for a third time asked that Kohl’s do not call her, thereby

 revoking consent to be called on her cellular phone for a third time.

        32.      The representative responded that Ms. Yeager’s cellular phone number was already

 marked not to be called but that the system continued to call her.

        33.      Despite Ms. Yeager expressly revoking consent to be called no less than three

 times, and explaining that she could not pay at the time, Kohl’s subjected Ms. Yeager to a

 harassment campaign by calling Ms. Yeager on her cellular phone relentlessly for about 10

 months.

        34.      Between and including July 27, 2020, and May 24, 2021, Kohl’s called Ms. Yeager

 on her cellular telephone no less than FIVE HUNDRED AND THIRTY-FOUR (534) times after

 she revoked consent.

        35.      Kohl’s called Ms. Yeager almost every day, including the weekends.

        36.      Kohl’s called Ms. Yeager several times a day.

        37.      Kohl’s called Ms. Yeager at all times during the day, from as early as 8 am to as

 late as 8 pm.

        38.      Kohl’s called Ms. Yeager and delivered prerecorded or artificial voice messages.

        39.      Upon information and belief, Kohl’s also called and texted, or attempted to call and

 text friends and family of Ms. Yeager with the intention that they would communicate to Ms.

 Yeager that Kohl’s was attempting to collect a debt from her, causing Ms. Yeager additional

 embarrassment and distress.


                                                                Yeager, Danielle v. Kohl’s, Inc.
                                                5/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 6 of 11




        40.     Upon information and belief, Kohl’s automatic dialers failed to return to the on-

 hook state within 60 seconds of completion of dialing.

        41.     Upon information and belief, Kohl’s system “use[s] a random generator to

 determine the order in which to pick phone numbers from a preproduced list” and “then store[s]

 those numbers to be dialed at a later time.” Facebook, Inc. v. Duguid, 592 U. S. ____, slip op. 10,

 n.7 (2021).

        42.     Upon information and belief, Kohl’s system used to call Ms. Yeager has the

 capacity to store a telephone number using a random or sequential number generator.

        43.     Upon information and belief, Kohl’s system used to call Ms. Yeager has the

 capacity to produce a telephone number using a random or sequential number generator.

        44.     Kohl’s intrusion upon Ms. Yeager’s seclusion was highly offensive to the

 reasonable person. Kohl’s intruded into Ms. Yeager’s seclusion by placing over 500 telephone

 calls made to her cellular phone, even after Ms. Yeager explained she simply did not have the

 money to pay, the Covid-19 pandemic had further exacerbated her finances, and she had given

 Kohl’s clear instructions to not call her but to communicate with her by mail.

        45.     Kohl’s is familiar with the TCPA and with the FCCPA.

        46.     Kohl’s conduct was not only done willfully but was done with the intention of

 causing Ms. Yeager such distress, so as to induce her to pay the debt.

        47.     Kohl’s conduct was oppressive, outrageous, and exceeded reasonable collection

 efforts. Kohl’s conduct was especially unreasonable because they called relentlessly shortly after

 Ms. Yeager explained why she could not make a payment and revoked consent three times. All of

 Kohl’s collection calls were made during the Covid-19 pandemic.

        48.     Each and every one of Kohl’s telephone calls caused Ms. Yeager distraction,


                                                               Yeager, Danielle v. Kohl’s, Inc.
                                                6/11       Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 7 of 11




 annoyance, frustration, and temporary loss of use of her telephone line.

        49.       As a result of Kohl’s conduct, Ms. Yeager has sustained actual damages including

 but not limited to, stress, anxiety, embarrassment, severe emotional and mental pain and anguish.

                                               COUNT I

                              Violations of the TCPA, 47 U.S.C. §227

        50.       Ms. Yeager incorporates by reference paragraphs 16 through 49 as though fully

 stated herein.

        51.       Kohl’s violated the TCPA. Kohl’s violations include, but are not limited to the

 following:

                  a.     Within four years prior to the filing of this action, on multiple occasions,

                         Kohl’s violated 47 U.S.C. §227(b)(1)(A)(iii) which states in pertinent part,

                         “It shall be unlawful for any person within the United States . . . to make

                         any call (other than a call made for emergency purposes or made with the

                         prior express consent of the called party) using any automatic telephone

                         dialing system or an artificial or prerecorded voice — to any telephone

                         number assigned to a . . . cellular telephone service . . . or any service for

                         which the called party is charged for the call.”

                  b.     Within four years prior to the filing of this action, on multiple occasions

                         Kohl’s violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part, “[i]t

                         shall be unlawful for any person within the United States . . . to initiate any

                         telephone call to any residential telephone line using an artificial or

                         prerecorded voice to deliver a message without the prior express consent of

                         the called party”.


                                                                  Yeager, Danielle v. Kohl’s, Inc.
                                                  7/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 8 of 11




        52.       As a result of Kohl’s violations of 47 U.S.C. §227, Ms. Yeager is entitled to

 declaratory judgment that Kohl’s conduct violated the TCPA, and an award of five hundred dollars

 ($500.00) in statutory damages, for each and every violation, pursuant to §227(b)(3)(B). If the

 Court finds that Kohl’s knowingly and/or willfully violated the TCPA, Ms. Yeager is entitled to

 an award of one thousand five hundred dollars ($1,500.00), for each and every violation pursuant

 to §227(b)(3)(B), (C).

                                               COUNT II

                        Violations of the FCCPA, §559.55 et seq. Fla. Stat.

        53.       Ms. Yeager incorporates by reference paragraphs 16 through 49 as though fully

 stated herein.

        54.       Kohl’s violated §559.72 of the FCCPA. Section 559.72 provides in relevant part:

 “In collecting consumer debts, no person shall: . . . (7) Willfully communicate with the debtor or

 any member of her or his family with such frequency as can reasonably be expected to harass the

 debtor or her or his family, or willfully engage in other conduct which can reasonably be expected

 to abuse or harass the debtor or any member of her or his family.”

        55.       Kohl’s willfully called Ms. Yeager with such frequency and methodology as can

 reasonably be expected to abuse and harass Ms. Yeager and members of her family.

        56.       As a result of Kohl’s violations of §559.72, Fla. Stat., Ms. Yeager is entitled to an

 award of actual damages and statutory damages of one thousand dollars ($1,000.00), for each and

 every violation, pursuant to §559.77(2) Fla. Stat.

        57.       The Court may award additional statutory damages by considering the nature of

 Kohl’s noncompliance with §559.72, the frequency and persistence of the noncompliance, and

 the extent to which the noncompliance was intentional.


                                                                  Yeager, Danielle v. Kohl’s, Inc.
                                                  8/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 9 of 11




         58.      Section 559.77(2) expressly authorizes the Court to award Ms. Yeager punitive

 damages.

                                              COUNT III

                           Kohl’s Intrusion upon Ms. Yeager’s Seclusion

         59.      Ms. Yeager incorporates by reference paragraphs 16 through 49 as though fully

 stated herein.

         60.      Restatement of the Law, Second, Torts, §652(b) defines intrusion upon seclusion

 as “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or his private

 affairs or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would

 be highly offensive to a reasonable person”.

         61.      Kohl’s violated Ms. Yeager’s privacy. Kohl’s violations include, but are not

 limited to, the following:

               a. Kohl’s intentionally intruded, physically or otherwise, upon Ms. Yeager’s solitude

                  and seclusion by engaging in harassing phone calls in an attempt to collect on an

                  alleged debt despite having unequivocally revoked consent to be called three

                  times.

               b. The number and frequency of the telephone calls to Ms. Yeager by Kohl’s

                  constitute an intrusion on Ms. Yeager’s privacy and solitude.

               c. Kohl’s conduct would be highly offensive to a reasonable person as Ms. Yeager

                  received almost daily calls, calls on Saturdays, calls only minutes from each other,

                  and multiple calls a day.

               d. Kohl’s acts, as described above, were done intentionally with the purpose of

                  abusing and harassing Ms. Yeager to pay the alleged debt, or to pay more than Ms.


                                                                   Yeager, Danielle v. Kohl’s, Inc.
                                                   9/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 10 of 11




                   Yeager would otherwise.

                e. Kohl’s conduct constitutes abuse and harassment, and exceeded reasonable

                   collection efforts.

          62.      As a result of Kohl’s violations of Ms. Yeager’s privacy, Kohl’s is liable to Ms.

  Yeager for actual damages. If the Court finds that the conduct is found to be egregious, Ms.

  Yeager may recover punitive damages.

                                         DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, Ms. Yeager hereby demands a trial by jury

  of all issues triable by jury.

                                         REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Danielle Yeager respectfully requests judgment be entered

  against Defendant Kohl’s Department Stores, Inc. for the following:

          A.       Declaratory judgment that Kohl’s violated the TCPA, and the FCCPA;

          B.       Statutory damages of $500.00 for each and every negligent violation of the TCPA

                   pursuant to 47 U.S.C. §227(b)(3)(B);

          C.       Statutory damages of $1500.00 for each and every knowing and/or willful violation

                   of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B), (C);

          D.       Actual damages pursuant to §559.77(2), Fla. Stat.;

          E.       Statutory damages pursuant to §559.77(2), Fla. Stat.;

          F.       Punitive damages pursuant to §559.77(2), Fla. Stat.;

          G.       Actual and punitive damages for intrusion upon Alexander’s seclusion;

          H.       Attorneys’ fees and court costs pursuant to §559.77(2), Fla. Stat.;

          I.       Awarding Ms. Yeager any pre-judgment and post-judgment interest as may be

                                                                   Yeager, Danielle v. Kohl’s, Inc.
                                                  10/11        Complaint and Demand for Jury Trial
Case 9:21-cv-81400-RS Document 1 Entered on FLSD Docket 08/11/2021 Page 11 of 11




               allowed under the law; and

        J.     Any other relief that this Honorable Court deems appropriate.

  Date: August 11, 2021                     Santiago J Teran
                                            Santiago J Teran (FL Bar No. 1018985)
                                            E-mail: santiago@pricelawgroup.com
                                            Price Law Group, APC
                                            2125 Biscayne Bldv., Ste 206
                                            Miami, FL 33137
                                            Direct: (347) 946-7990
                                            Telephone: (818) 600-5586
                                            Facsimile: (818) 600-5486
                                            Attorneys for Plaintiff Danielle Yeager




                                                             Yeager, Danielle v. Kohl’s, Inc.
                                             11/11       Complaint and Demand for Jury Trial
